Case 1:19-cv-04401-JMS-DML Document 1 Filed 10/30/19 Page 1 of 30 PageID #: 1



                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

 AMY MORGAN, individually and on behalf
 of all others similarly situated,

 Plaintiff,
                                                      Case No. 1:19-cv-04401
 v.

 MIDLAND CREDIT MANAGEMENT, INC.

 Defendant.

                              CLASS ACTION COMPLAINT

       Now Comes Plaintiff, AMY MORGAN (“Plaintiff”), individually and on behalf of all

others similarly situated, by and through her undersigned attorney, and brings this

Complaint against Defendant MIDLAND CREDIT MANAGEMENT, INC. (“MCM”):

       I. Parties, Jurisdiction and Venue

       1.     Plaintiff is a resident of Indianapolis, Indiana, and has filed this civil action

pursuant to the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. §1692, et seq.

       2.     Subject matter jurisdiction exists pursuant to 28 U.S.C. §§1331 and 1337.

       3.     MCM is incorporated in the State of Kansas and maintains its principal

place of business at 3111 Camino Del Rio North, Suite 1300, San Diego, California.

       4.     This Court has federal question jurisdiction and venue pursuant to 15

U.S.C. § 6104(f) which provides that “[a]ny civil action brought under subsection (a) in

a district court of the United States may be brought in the district in which the

defendant is found, is an inhabitant, or transacts business or wherever venue is proper

under section 1391 of title 28.”

       5.     Venue and personal jurisdiction are proper in this District pursuant to

U.S.C. §§ 1391(b)-(c) and 1441(a) because MCM, as a corporation, is deemed to reside

in any judicial district in which it is subject to personal jurisdiction at the time the

                                              1
Case 1:19-cv-04401-JMS-DML Document 1 Filed 10/30/19 Page 2 of 30 PageID #: 2



action is commenced. Personal jurisdiction exists against MCM and venue is proper in

this District pursuant to 18 U.S.C. § 1391(b) because:

               a. MCM mailed the Pre-Approved Letter to an address within this District;

               b. MCM routinely collects defaulted personal credit card debts from
                  persons who reside in this District;

               c. MCM is subject to personal jurisdiction within this District by virtue of
                  the fact that it has conducted significant and continuous debt
                  purchase and collection activities within this jurisdiction.

        II.       The Subject Debt

        6.        Prior to the conduct giving rise to the below described FDCPA claims,

Plaintiff obtained credit (the “Subject Debt”) from Synchrony Bank and was issued a

Walmart branded credit card. Plaintiff incurred the Subject Debt by purchasing items

and services for personal and household use.

        7.        Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3) because MCM

regarded her as a “person obligated or allegedly obligated to pay” the Subject Debt.

        8.        Due to unforeseen circumstances beyond her control, Plaintiff was unable

to keep up with her payment obligations related to the Subject Debt and ultimately

defaulted on her payment obligations.

        9.        Midland Funding LLC (“Midland”) purchases defaulted debts from original

creditors. MCM collects consumer debts where Midland is the creditor.

        10.       Midland purchased the Subject Debt from Synchrony Bank and utilized

MCM to attempt to collect the Subject Debt.

        11.       In an attempt to collect the Subject Debt for Midland, MCM sent a letter

to Plaintiff dated 08/07/2019 (the “Pre-Approved Letter”, or at times the “Letter”).

        III.      MCM’s “Attention Requested Envelope”

        12.       MCM mailed the Pre-Approved Letter to Plaintiff inside of an envelope

where    the      words   “IMPORTANT INFORMATION ENCLOSED”                 and   “ATTENTION

                                                2
Case 1:19-cv-04401-JMS-DML Document 1 Filed 10/30/19 Page 3 of 30 PageID #: 3
Case 1:19-cv-04401-JMS-DML Document 1 Filed 10/30/19 Page 4 of 30 PageID #: 4



       15.    The below close-up image is a true and accurate representative example

of the Envelope Plaintiff received:




       16.    When Plaintiff received the Attention Requested Envelope, her attention

was drawn to the fact that it said, “IMPORTANT INFORMATION ENCLOSED” and

“ATTENTION REQUESTED.”

       17.    Based upon the literally meaning of MCM’s words, Plaintiff reasonably

believed that the Envelope or some “IMPORTANT INFORMATION ENCLOSED” within

the Envelope was an attempt by MCM to collect the Subject Debt or another potential

debt because she was familiar with MCM’s return address from other letters.

       18.    Plaintiff understood these words to mean that MCM was alerting her to

that “IMPORTANT INFORMATION [WAS] ENCLOSED”, in the form of a letter or

document was enclosed within the Envelope and that MCM was requesting Plaintiff’s

“ATTENTION”.



                                          4
Case 1:19-cv-04401-JMS-DML Document 1 Filed 10/30/19 Page 5 of 30 PageID #: 5



      19.    Reading the words “IMPORTANT INFORMATION ENCLOSED” and

“ATTENTION REQUESTED” caused Plaintiff to suffer from stress and anxiety because

she knew that the enclosed letter related to a debt show was unable to pay.

      20.    The fact that the Envelope used the words “IMPORTANT INFORMATION

ENCLOSED” and “ATTENTION REQUESTED” frightened Plaintiff and led her to believe

that MCM was escalating its collection methods.

      21.    Plaintiff also thought that there would be no reason for the Envelope to

use the embossed words “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION

REQUESTED” - unless there was something “IMPORTANT” about the contents of

enclosed Letter.

      22.    After reading the words “IMPORTANT INFORMATION ENCLOSED” and

“ATTENTION REQUESTED”, Plaintiff immediately opened the Envelope in order to read

the enclosed document and/or letter.

      23.    MCM violated Section 1692f(8) the FDCPA by placing the words

“IMPORTANT INFORMATION ENCLOSED” and “ATTENTION REQUESTED” on the

Envelope. MCM’s placement of the words “IMPORTANT INFORMATION ENCLOSED” on

the Envelope violated Sections 1692e(2)(2), 1692e(10) and 1692f because these words

were communications made in the collection of a debt and caused Plaintiff to worry

about why the Envelope said “IMPORTANT INFORMATION ENCLOSED”.

      24.    MCM’s placement of the words “IMPORTANT INFORMATION ENCLOSED”

on the Envelope violated Sections 1692e(2)(2), 1692e(10) and 1692f because these words

were communications made in the collection of a debt and caused Plaintiff to worry

about the type of “IMPORTANT INFORMATION ENCLOSED” within the Envelope.

      25.    MCM’s placement of the words “ATTENTION REQUESTED” on the

Envelope violated Sections 1692e(2)(2), 1692e(10) and 1692f because these words were


                                          5
Case 1:19-cv-04401-JMS-DML Document 1 Filed 10/30/19 Page 6 of 30 PageID #: 6



communications made in the collection of a debt and caused Plaintiff to worry about the

nature of the “IMPORTANT INFORMATION ENCLOSED” within the Envelope and why,

in contrast to other letters, MCM was alerting her of the existence of “IMPORTANT

INFORMATION ENCLOSED” in this manner.

      26.     MCM’s placement of the words “ATTENTION REQUESTED” on the

Envelope violated Sections 1692e(2)(2), 1692e(10) and 1692f because these words were

communications made in the collection of a debt and caused Plaintiff to worry about

why the Envelope said “ATTENTION REQUESTED”.

      27.     MCM’s placement of the words “ATTENTION REQUESTED” on the

Envelope also violated Sections 1692e(2)(2), 1692e(10) and 1692f because these words

were communications made in the collection of a debt and caused Plaintiff to worry

about the nature of the “IMPORTANT INFORMATION ENCLOSED” within the Envelope

and why, in contrast to other letters, MCM was alerting her that her “ATTENTION” was

being “REQUESTED” in this manner.

      28.     Defendant also violated Sections 1692e(2)(2), 1692e(10) and 1692f of the

FDCPA    by   placing the   words   “IMPORTANT INFORMATION ENCLOSED”               and

“ATTENTION REQUESTED” on the Envelope because MCM’s use of these words on the

Envelope constituted unlawful instructions to Plaintiff where these instructions were

ultimately false, deceptive, misleading, deceptive, and unconscionable communications

and means to attempt to collect the Subject Debt.

      IV.     The Pre-Approved Letter

      29.     MCM sent the Pre-Approved Letter to attempt collect the Subject Debt.

      30.     MCM regarded the Subject Debt as “arising out of a transactions in which”

money and/or services were obtained by Plaintiff from a creditor where the money

and/or services were “primarily for personal, family or household purposes[.]”


                                           6
Case 1:19-cv-04401-JMS-DML Document 1 Filed 10/30/19 Page 7 of 30 PageID #: 7
Case 1:19-cv-04401-JMS-DML Document 1 Filed 10/30/19 Page 8 of 30 PageID #: 8




      32.    Below where the Pre-Approved Letter identified the names of the original

creditor, the original account number, MCM’s account number, the “Current Balance”

and Midland’s names as the “Current Owner” of the Subject Debt, the Pre-Approved

Letter stated, “You are Pre-Approved for a 40% discount!” and listed MCM’s telephone

number.

      33.    The Pre-Approved Letter goes on to state, “Choose The Option That Works

For You” in large white font over a green background.

      34.    The body of the Pre-Approved Letter states:

             Congratulations! You have been Pre-Approved for a discount program designed to
             save you money. Act now to maximize your savings and put his debt behind you by
             calling (800) 321-3809. Pay online today at www.midalndcreditonline.com

      35.    The Pre-Approved Letter listed three payment options.

      36.    The first “pre-approved”, “discounted program” payment option was for

“40% OFF, with a single payment of $1,115.97 alongside a “Payment Due Date” of “09-

06-2019”.

      37.    The second “pre-approved”, “discounted program” payment option was for

“20% OFF, identifying “6 Monthly Payments of Only “$247.00” with a “First Payment

Due Date” of “09-06-2019”.

      38.    The third “pre-approved”, “discounted program” payment option identified

“Monthly Payments As Low As: . . . $50 per month” and instructed Plaintiff to “Call

today to discuss your options and get more detail.”

      39.    To the right of the three “pre-approved”, “discounted program” payment

options, the Pre-Approved Letter contained a box that was formatted in green and grey

and contained the following words, “Benefits of Paying!” This phrase was written over




                                              8
Case 1:19-cv-04401-JMS-DML Document 1 Filed 10/30/19 Page 9 of 30 PageID #: 9



a green background with white font with lettering that was larger than any other portion

of the Letter.

       40.       Below the phrase “Benefits of Paying!” was a bullet pointed words:

              Save up to $743.98

              Offer Expiration date:
               09-06-2019

       41.       Just over one inch below the stated expiration date, the grey section of the

Pre-Approved Letter contains the phrase:

                 CALL US TODAY!

                 (800) 321-3809

       42.       Just over three inches below the signature line of the “Division Manager”,

the Pre-Approved Letter lists the following disclosure: “[w]e are not obligated to renew

any offers provided.” In Court proceedings before the Seventh Circuit, MCM has argued

that MCM purposefully placed this language well before the offers conveyed because

MCM wanted to include this language just above the payment stub that was at the

bottom of the Pre-Approved Collection Letter.

       43.       Plaintiff read the Pre-Approved Letter several times to understand why it

needed her immediate attention.

       44.       Plaintiff understood that the Pre-Approved letter offered Plaintiff three (3)

“Pre-Approved” discounted payment options.

       45.       By using the words “Current Balance”, the Pre-Approved Letter plausibly

suggested to Plaintiff at the time that she read the Pre-Approved Letter that the “Current

Balance” of the Subject Debt would increase.




                                               9
Case 1:19-cv-04401-JMS-DML Document 1 Filed 10/30/19 Page 10 of 30 PageID #: 10



       46.      The Envelope’s use of the words “IMPORTANT INFORMATION ENCLOSED”

 and “ATTENTION REQUESTED” violated the FDCPA because it creates a false sense of

 urgency for unsophisticated consumers.

       47.      By enclosing the Pre-Approved letter in the Envelope which stated

 “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION REQUESTED”, and listing

 an offer expiration date of 09/06/2019, on the Pre-Approved letter and including the

 words “Benefits of Paying!” and CALL US TODAY! in large and bold font, MCM

 purposefully    drafted   and   formatted   the   Pre-Approved   letter   to   suggest   to

 unsophisticated consumers that the Pre-Approved letter contained a time sensitive or

 time limited offer that would expire by a date certain.

       48.      Additionally, to enclosing the Pre-Approved letter in the Envelope which

 stated “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION REQUESTED”, and

 listing an offer expiration date of 09/06/2019, on the Pre-Approved letter and including

 the words “Benefits of Paying!” and CALL US TODAY! in large and bold font, MCM

 purposefully drafted and formatted the Pre-Approved letter to minimize, bury and

 otherwise obscure the purpose behind the Seventh Circuit’s instruction that collection

 letters touting settlement letters tied to expiration dates should contain safe-harbor

 language similar to the phase “[w]e are not obligated to renew any offers provided.”

       49.      MCM’s purposeful placement of the phrase “[w]e are not obligated to renew

 any offers provided” constitutes visual overshadowing of an important disclosure to

 consumers.

       50.      On information and belief, MCM mailed the Pre-Approved Letter more than

 a week (and up to two weeks) after Letter’s purported mailing date of 08-07-2019.

       51.      MCM’s practice of mailing form collection letters like the Pre-Approved

 Letter a week or more after the stated mailing date by way of the Attention Requested

                                             10
Case 1:19-cv-04401-JMS-DML Document 1 Filed 10/30/19 Page 11 of 30 PageID #: 11



 Envelope was designed to cause consumers to believe that they only had a limited

 amount of time to review so-called “pre-approved” “discount program” offers and to

 pressure consumers into accepting one of the payment options.

       52.    In reality, MCM would later issue the same offer – which serves to show

 that MCM created a false sense of urgency.

       53.    MCM routinely sends collection letters inside of an Attention Requested

 Envelopes in an attempt to cause unsophisticated consumers to open the Envelopes,

 read the enclosed letter and call MCM about the debt.

       54.    MCM has determined that it collects more money from consumers when it

 sends letters in Attention Requested Envelopes.

       55.     On information and belief, MCM’s research demonstrates that all

 consumers are more likely to open collection letters sent in Attention Requested

 Envelopes than envelopes that do not contain the words “ATTENTION REQUESTED.”

       56.    From the perspective of unsophisticated consumers, MCM’s use of the

 words “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION REQUESTED” on

 similar Envelopes a false sense of urgency.

       57.    From the perspective of unsophisticated consumers, MCM’s use of the

 words “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION REQUESTED” on

 similar Envelopes created a false sense of urgency when either type of consumers

 reviews of the enclosed Pre-Approved Letter.

       58.    MCM is a debt collector as defined by Section 1692a(6) of the FDCPA and

 MCM’s principal purpose is the purchase of and collection of consumer debts. MCM

 routinely uses the United States Postal Service for the collection of consumer debts.




                                           11
Case 1:19-cv-04401-JMS-DML Document 1 Filed 10/30/19 Page 12 of 30 PageID #: 12



       59.    Plaintiff seeks to represent a class of similarly situated consumers residing

 within this Judicial District where MCM mailed them a letter by and through the

 Attention Requested Envelope.

       60.    Plaintiff also seeks to represent a class of similarly situated consumers

 residing within this Judicial District who were sent the Pre-Approved Letter, or a similar

 collection letter that touted discount payment options with time-sensitive deadlines.

       61.    Plaintiff also seeks to represent a class of similarly situated consumers

 residing within this Judicial District who were sent the Pre-Approved Letter, or a similar

 collection letter that touted discount payment options with time-sensitive deadlines.

 where the letters were sent inside of the Attention Requested Envelope.

       62.    The proposed classed can be defined by MCM’s records. Plaintiff may

 redefine the proposed classes in relation to the total number of consumers identified by

 Defendant’s discovery answers.

       63.    Plaintiff’s claims contain issues of fact and law that are common to the

 class members that Plaintiff desires to represent.

       64.    Because MCM sent the Attention Requested Envelope to Plaintiff and

 others like her, her claims are typical of the class members that she seeks to represent

 – other consumers who received the same Envelope.

       65.    MCM’s use of the Attention Requested Envelope satisfies the elements of

 typicality, commonality, predominance and superiority.

       66.    Because MCM sent her a form collection letter, the Pre-Approved Letter,

 within the Attention Requested Envelope, her claims are typical of the class members

 that she seeks to represent – other consumers who received the same Envelope.




                                            12
Case 1:19-cv-04401-JMS-DML Document 1 Filed 10/30/19 Page 13 of 30 PageID #: 13



       67.      MCM’s conduct in mailing similar form letters within Attention Requested

 Envelopes satisfies the elements of typicality, commonality, predominance and

 superiority.

       68.      A class action is a superior method of adjudicating the legality of MCM’s

 conduct as opposed to MCM facing dozens of individual suits.

       69.      Plaintiff is represented by counsel who is well versed in consumer class

 actions and the prosecution and defense of FDCPA class actions.

       V.       Causes of Action

 Count I – The Attention Requested Envelope Violated § 1692f(8) of the FDCPA

       70.      Plaintiff realleges the above paragraphs as though fully set forth herein.

       71.      Section 1692f(8) prohibits a debt collector from:

                Using any language or symbol, other than the debt collector’s
                address, on any envelope when communicating with a consumer by
                use of the mails or by telegram, except that a debt collector may use
                his business name if such name does not indicate that he is in the
                debt collection business.

       72.      Section 1692f(8) contains no exceptions – any extraneous text on the

 envelope or on the outside of a self-mailer violates 15 U.S.C. § 1692f(8).

       73.      By using the embossed words “IMPORTANT INFORMATION ENCLOSED”

 and “ATTENTION REQUESTED” on the Attention Requested Envelope, MCM violated

 Section 1692f(8) of FDCPA as a matter of law because Section 1692f(8) prohibits a debt

 collector from using any language, other than the debt collector’s address, on any

 envelope when communicating with a consumer.

       74.      Plaintiff immediately opened the Attention Requested Envelope because it

 contained the words “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION

 REQUESTED”




                                             13
Case 1:19-cv-04401-JMS-DML Document 1 Filed 10/30/19 Page 14 of 30 PageID #: 14



       75.      MCM’s use of the words “IMPORTANT INFORMATION ENCLOSED” and

 “ATTENTION REQUESTED” created a false sense of urgency to an unsophisticated

 consumer like Plaintiff as to the words written on the enclosed letter.

       76.      MCM mailed the Attention Requested Envelope to hundreds consumers

 within this District who owed a debt to MCM or one of MCM’s affiliates.

       77.      The proposed class members who are defined as follows:

                All persons with mailing addresses within this District who were
                mailed collection letters where the envelopes containing the words
                “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION
                REQUESTED” where the underlying debts were originally owed to
                Synchrony Bank.

         WHEREFORE, Plaintiff AMY MORGAN respectfully requests that this

 Honorable Court:

             a. declare that the Attention Requested Envelope violates the FDCPA;

             b. enjoin Defendant MCM from using the Attention Requested
                Envelope in conjunction with any future collection letters;

             c. award Plaintiff statutory damages of up to $1,000;

             d. award class members actual damages if they paid their subject
                debts after receiving a collection letter in an Attention Requested
                Envelope;

             e. award class members maximum statutory damages; and

             f. award Plaintiff costs and reasonable attorney fees as provided
                under 15 U.S.C. §1692k.

 Count II – The Attention Requested Envelope Violates § 1692f of the FDCPA

       78.      Plaintiff realleges the above paragraphs as though fully set forth herein.

       79.      Section 1692f of the FDCPA generally prohibits a debt collector from using

 “unfair or unconscionable means to collect or attempt to collect any debt.”

       80.      By using the embossed words “IMPORTANT INFORMATION ENCLOSED”

 and “ATTENTION REQUESTED” on the Attention Requested Envelope, MCM violated


                                             14
Case 1:19-cv-04401-JMS-DML Document 1 Filed 10/30/19 Page 15 of 30 PageID #: 15



 Section 1692f of the FDCPA because the use of these words on the face of the Envelope

 constituted a unfair or unconscionable means to collect or attempt to collect any debt

 where the enclosed collection letter merely reiterated a Pre-Approved settlement with

 identified deadlines that were illusory.

        81.    As a result of MCM’s use of the words “IMPORTANT INFORMATION

 ENCLOSED” and “ATTENTION REQUESTED”, Plaintiff immediately opened the

 Attention Requested Envelope.

        82.    MCM’s use of the words “IMPORTANT INFORMATION ENCLOSED” and

 “ATTENTION REQUESTED” created a false sense of urgency to consumer like Plaintiff.

        83.    MCM mailed the Attention Requested Envelope to hundreds consumers

 within this District who owed a debt to MCM or one of MCM’s affiliates.

        84.    The Attention Requested Envelope’s use of the words “IMPORTANT

 INFORMATION ENCLOSED” and “ATTENTION REQUESTED” violates Section 1692f of

 the FDCPA because printing on the Attention Requested Envelope in this manner

 unfairly and/or unconscionably suggested that the enclosed collection letter contained,

 “IMPORTANT” “INFORMATION” when it is not clear whether the contents of the enclosed

 letter contains “IMPORTANT INFORMATION” that would “REQUIRE” the recipient’s

 ATTENTION.

        85.    The Attention Requested Envelope’s use of the words “IMPORTANT

 INFORMATION ENCLOSED” and “ATTENTION REQUESTED” violates Section 1692f

 because these words were used by MCM to create a sense of urgency to unsophisticated

 consumers.

        86.    Because it is MCM’s practice to issue date sensitive “pre-approved”

 settlement offers to Consumers, the Attention Requested Envelope’s use of the words




                                            15
Case 1:19-cv-04401-JMS-DML Document 1 Filed 10/30/19 Page 16 of 30 PageID #: 16



 “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION REQUESTED” violates

 Section 1692f by creating a false sense of urgency to unsophisticated consumers.

       87.      The proposed class members who are defined as follows:

                All persons with mailing addresses within this District who were
                mailed collection letters where the envelopes containing the words
                “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION
                REQUESTED” where the underlying debts were originally owed to
                Synchrony Bank.

         WHEREFORE, Plaintiff AMY MORGAN respectfully requests that this

 Honorable Court:

             a. declare that the Attention Requested Envelope violates the FDCPA;

             b. enjoin Defendant MCM from using the Attention Requested
                Envelope in conjunction with any future collection letters;

             c. award Plaintiff statutory damages of up to $1,000;

             d. award class members actual damages if they paid their subject
                debts after receiving a collection letter in an Attention Requested
                Envelope;

             e. award class members maximum statutory damages; and

             f. award Plaintiff costs and reasonable attorney fees as provided
                under 15 U.S.C. §1692k.

 Count III – The Attention Requested Envelope Violates § 1692e(2)(A) of the
 FDCPA

       88.      Plaintiff realleges the above paragraphs as though fully set forth herein.

       89.      The Attention Requested Envelope was mailed to hundreds of consumers

 within this District who owed a debt to MCM or one of MCM’s affiliates.

       90.      Section 1692e(2)(A) prohibits “[t]he false representation of - the character,

 amount, or legal status of any debt.”

       91.      By formatting the Attention Requested Envelope to denote that an

 “IMPORTANT” letter was enclosed and that the letter requested the recipient’s




                                              16
Case 1:19-cv-04401-JMS-DML Document 1 Filed 10/30/19 Page 17 of 30 PageID #: 17



 “ATTENTION”, MCM created a false sense of urgency depicting the “character” and/or

 “legal status” of the Subject Debt and the underlying debts of putative class members.

       92.    Plaintiff immediately opened the Attention Requested Envelope because of

 the fact that it contained the words “IMPORTANT INFORMATION ENCLOSED” and

 “ATTENTION REQUESTED”.

       93.    Plaintiff read the words “IMPORTANT INFORMATION ENCLOSED” and

 “ATTENTION REQUESTED” to mean that there was a sensitive document contained

 within the envelope.

       94.    The Attention Requested Envelope’s use of the words “IMPORTANT

 INFORMATION ENCLOSED” and “ATTENTION REQUESTED” can and did create a false

 sense of urgency with Plaintiff and other similarly situated consumers.

       95.    The Attention Requested Envelope’s use of the words “IMPORTANT

 INFORMATION      ENCLOSED”      and   “ATTENTION     REQUESTED”       violates   Section

 1692e(2)(A) because printing the Envelope in this manner falsely represented that the

 “character” or “legal status” of the contents of the Envelope was time-sensitive and/or

 demanded immediate “attention”.

       96.    Because it is MCM’s practice to issue date sensitive “pre-approved”

 settlement offers to Consumers, the Attention Requested Envelope’s use of the words

 “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION REQUESTED” violates

 Section 1692e(A)(2) by creating a false sense of urgency to other similarly situated

 consumers.

       97.    The proposed class members who are defined as follows:

              All persons with mailing addresses within this District who were
              mailed collection letters where the envelopes containing the words
              “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION
              REQUESTED” where the underlying debts were originally owed to
              Synchrony Bank.


                                           17
Case 1:19-cv-04401-JMS-DML Document 1 Filed 10/30/19 Page 18 of 30 PageID #: 18



         WHEREFORE, Plaintiff AMY MORGAN respectfully requests that this

 Honorable Court:

             a. declare that the Attention Requested Envelope violates the FDCPA;

             b. enjoin Defendant MCM from using the Attention Requested
                Envelope in conjunction with any future collection letters;

             c. award Plaintiff statutory damages of up to $1,000;

             d. award class members actual damages if they paid their subject debt
                after receiving a collection letter in an Attention Requested
                Envelope;

             e. award class members maximum statutory damages; and

             f. award Plaintiff costs and reasonable attorney fees as provided
                under 15 U.S.C. §1692k.



 Count IV – The Attention Requested Envelope Violates § 1692e(10) of the FDCPA

       98.      Plaintiff realleges the above paragraphs as though fully set forth herein.

       99.      Section   1692e(10)   specifically   prohibits   “[t]he   use   of   any   false

 representation or deceptive means to collect or attempt to collect any debt or to obtain

 information concerning a consumer.”

       100.     By formatting the Attention Requested Envelope to denote that an

 “IMPORTANT” letter was enclosed and that the letter requested the recipient’s

 “ATTENTION”, MCM created a false sense of urgency in violation of Section 1692e(10)

 of the FDCPA.

       101.     MCM’s use of the words “IMPORTANT INFORMATION ENCLOSED” and

 “ATTENTION REQUESTED” can and did create a false sense of urgency for

 unsophisticated consumers.




                                             18
Case 1:19-cv-04401-JMS-DML Document 1 Filed 10/30/19 Page 19 of 30 PageID #: 19



       102.   MCM’s use of the words “IMPORTANT INFORMATION ENCLOSED” and

 “ATTENTION REQUESTED” can and did create a false sense of urgency for

 unsophisticated consumers.

       103.   MCM’s use of the words “IMPORTANT INFORMATION ENCLOSED” and

 “ATTENTION REQUESTED” violated Section 1692e(10) of the FDCPA because the

 quoted words constitute the use of false representations and deceptive means to attempt

 to collect the Subject Debt and the underlying debts of putative class members.

       104.   Plaintiff read and understood the words “IMPORTANT INFORMATION

 ENCLOSED” and “ATTENTION REQUESTED” to mean that there was a time sensitive

 document contained within the envelope.

       105.   Plaintiff immediately opened the Attention Envelope because it contained

 the words “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION REQUESTED”.

       106.   Because it is MCM’s practice to issue date sensitive “pre-approved”

 settlement offers to Consumers, the Attention Requested Envelope’s use of the words

 “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION REQUESTED” violates

 Section 1692e(10) by creating a false sense of urgency to other similarly situated

 consumers.

       107.   The proposed class members who are defined as follows

              All persons with mailing addresses within this District who were
              mailed collection letters where the envelopes containing the words
              “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION
              REQUESTED” where the underlying debts were originally owed to
              Synchrony Bank.

         WHEREFORE, Plaintiff AMY MORGAN respectfully requests that this

 Honorable Court:

           a. declare that the Attention Requested Envelope violates the FDCPA;

           b. enjoin Defendant MCM from using the Attention Requested
              Envelope in conjunction with any future collection letters;

                                           19
Case 1:19-cv-04401-JMS-DML Document 1 Filed 10/30/19 Page 20 of 30 PageID #: 20



            c. award Plaintiff statutory damages of $1,000;
            d. award class members actual damages if they paid their subject
               debts after receiving a collection letter in an Attention Requested
               Envelope;
            e. award class members maximum statutory damages; and
            f. award Plaintiff costs and reasonable attorney fees as provided
               under 15 U.S.C. §1692k.
 Count V The Attention Requested Envelope and the Pre-Approved Offer Letter
         Violate § 1692f of the FDCPA

        108.   Plaintiff realleges the above paragraphs as though fully set forth herein.

        109.   Section 1692f of the FDCPA prohibits a debt collector from using “unfair

 or unconscionable means to collect or attempt to collect any debt.”

        110.   Plaintiff immediately opened the Attention Requested Envelope because it

 contained the words “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION

 REQUESTED”

        111.   Plaintiff read and understood the words “IMPORTANT INFORMATION

 ENCLOSED” and “ATTENTION REQUESTED” to mean that there was a time-sensitive

 document contained within the envelope.

        112.   The Attention Requested Envelope’s use of the words “IMPORTANT

 INFORMATION ENCLOSED” and “ATTENTION REQUESTED” violates Section 1692f

 because printing on the Envelope in this manner unfairly and/or unconscionably

 suggests that the enclosed Pre-Approved Offer Letter is time sensitive when the opposite

 is true.

        113.   The Attention Requested Envelope’s use of the words “IMPORTANT

 INFORMATION ENCLOSED” and “ATTENTION REQUESTED” violates Section 1692f

 because these words were used by MCM to create a sense of urgency for unsophisticated

 consumers.




                                            20
Case 1:19-cv-04401-JMS-DML Document 1 Filed 10/30/19 Page 21 of 30 PageID #: 21



          114.   Because it is MCM’s practice to issue date sensitive “pre-approved”

 settlement offers to Consumers, the Attention Requested Envelope’s use of the words

 “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION REQUESTED” violates

 Section 1692f by creating a false sense of urgency for unsophisticated consumers.

          115.   The proposed class members who are defined as follows

                 All persons with mailing addresses within this District who were
                 mailed collection letters where the envelopes containing the words
                 “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION
                 REQUESTED” where the underlying debts were originally owed to
                 Synchrony Bank.

          WHEREFORE, Plaintiff AMY MORGAN respectfully requests that this Honorable

 Court:

             a. declare that the Attention Requested Envelope violates the FDCPA;

             b. enjoin Defendant MCM from using the Attention Requested
                Envelope in conjunction with any future collection letters;

             c. award Plaintiff statutory damages of up to $1,000;

             d. award class members actual damages if they paid their subject
                debts after receiving a collection letter in an Attention Requested
                Envelope;

             e. award class members maximum statutory damages; and

             f. award Plaintiff costs and reasonable attorney fees as provided
                under 15 U.S.C. §1692k.

 Count VI The Attention Requested Envelope and the Pre-Approved Offer Letter
          Violate § 1692e(2)(A) of the FDCPA

          116.   Plaintiff realleges the above paragraphs as though fully set forth herein:

          117.   Section 1692e(2)(A) specifically prohibits: “The false representation of —

 the character, amount, or legal status of any debt.”

          118.   MCM’s use of the Attention Requested Envelope and the Pre-Approved

 Offer Letter violates Section 1692e(2)(A) of the FDCPA.




                                              21
Case 1:19-cv-04401-JMS-DML Document 1 Filed 10/30/19 Page 22 of 30 PageID #: 22



          119.   Plaintiff immediately opened the Attention Requested Envelope because it

 contained the words “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION

 REQUESTED”.

          120.   Plaintiff read and understood the words “IMPORTANT INFORMATION

 ENCLOSED” and “ATTENTION REQUESTED” to mean that there was a time sensitive

 document contained within the envelope.

          121.   MCM’s use of the words “IMPORTANT INFORMATION ENCLOSED” and

 “ATTENTION REQUESTED” created a false sense of urgency as to the words written on

 the Pre-Approved Offer Letter.

          122.   MCM’s use of the phrase “IMPORTANT INFORMATION ENCLOSED” and

 “ATTENTION REQUESTED” in combination with the contents of the Pre-Approved Offer

 Letter, could and did create a false sense of urgency to Plaintiff and similarly situated

 consumers as to the “character” and/or “legal status” of the underlying debt.

          123.   Because MCM reissues prior date sensitive “Pre-Approved” settlement

 offers to Consumers (as demonstrated by the 9-11-2019 letter) the Attention Requested

 Envelope’s use of the words “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION

 REQUESTED” violates Section 1692e(2(A)) by creating a false sense of urgency for

 unsophisticated consumers.

          124.   The proposed class members who are defined as follows

                 All persons with mailing addresses within this District who were
                 mailed collection letters where the envelopes containing the words
                 “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION
                 REQUESTED” where the underlying debts were originally owed to
                 Synchrony Bank, and the enclosed letters identified “Pre-
                 Approved”, “discount” payment options with identified “Offer
                 Expiration date.”

          WHEREFORE, Plaintiff AMY MORGAN respectfully requests that this Honorable

 Court:


                                             22
Case 1:19-cv-04401-JMS-DML Document 1 Filed 10/30/19 Page 23 of 30 PageID #: 23



           a. declare that the Pre-Approved Offer Letter and the Attention
              Envelope violate Section 1692e(2)(A) of the FDCPA;
           b. enjoin Defendant MCM from using the Attention Envelope and the
              Pre-Approved Offer Letter in future collection activities;
           c. award Plaintiff statutory damages of $1,000;
           d. award class members actual damages if they paid their subject debt
              after receiving a Pre-Approved Offer Letter in an Attention Envelope;
           e. award class members maximum statutory damages; and
           f. award Plaintiff costs and reasonable attorney fees as provided
              under 15 U.S.C. §1692k.
 Count VII    The Attention Requested Envelope and the Pre-Approved Offer
              Letter Violate §1692e(10) of the FDCPA

       125.   Plaintiff realleges the above paragraphs as though fully set forth herein.

       126.   Section 1692e(10) of the FDCPA prohibits the “use of any false

 representation or deceptive means to collect or attempt to collect any debt.”

       127.   MCM’s use of the Attention Envelope and the Pre-Approved Offer Letter

 violates Section 1692e(10) of the FDCPA.

       128.   By formatting the Attention Envelope to denote that a time-sensitive

 document was enclosed, MCM created a false sense of urgency in violation of Section

 1692e(10) because printing and formatting the Envelope in this manner constitutes a

 false representation or deceptive means to collect or attempt to collect any debt.

       129.   For example, Plaintiff immediately opened the Attention Envelope because

 it contained the words IMPORTANT INFORMATION ENCLOSED” and “ATTENTION

 REQUESTED”.

       130.   Plaintiff read and understood the words “IMPORTANT INFORMATION

 ENCLOSED” and “ATTENTION REQUESTED” to mean that there was a time sensitive

 document contained within the envelope.




                                            23
Case 1:19-cv-04401-JMS-DML Document 1 Filed 10/30/19 Page 24 of 30 PageID #: 24



        131.   MCM’s use of the words “IMPORTANT INFORMATION ENCLOSED” and

 “ATTENTION REQUESTED” created a false sense of urgency to a consumer like Plaintiff

 as to the words written on the Pre-Approved Offer Letter.

        132.   In particular, the Pre-Approved Offer Letter stated, “Offer Expiration date:

 09/06/2019.”

        133.   By formatting the Attention Envelope to denote that a time-sensitive

 document was enclosed and by using the words quoted in the above paragraph, MCM

 created a false sense of urgency in violation of Section 1692e(10) by falsely and/or

 deceptively suggesting that the Pre-Approved Offer Letter was time-sensitive when that

 is not clearly the case.

        134.   MCM’s use of the words “IMPORTANT INFORMATION ENCLOSED” and

 “ATTENTION REQUESTED” in combination with the contents of the Pre-Approved Offer

 Letter, could and did create a false sense of urgency for unsophisticated.

        135.   By using the phrase “Current Balance” as opposed to “Balance” or

 “Amount Owed”, MCM plausibly indicated to consumers like Plaintiff that the amount

 of the Subject Debt could increase in the near future.

        136.   In particular, MCM’s use of the words “IMPORTANT INFORMATION

 ENCLOSED” and “ATTENTION REQUESTED” and the use of the words “Offer Expiration

 date” in the Pre-Approved Offer Letter, could and did create a false sense of urgency for

 unsophisticated consumers.

        137.   Because it is MCM’s practice to issue date sensitive “pre-approved”

 settlement offers to Consumers, the Attention Requested Envelope’s use of the words

 “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION REQUESTED” violates

 Section 1692e(10) by creating a false sense of urgency for unsophisticated consumers.

        138.   The proposed class members who are defined as follows


                                            24
Case 1:19-cv-04401-JMS-DML Document 1 Filed 10/30/19 Page 25 of 30 PageID #: 25



                 All persons with mailing addresses within this District who were
                 mailed collection letters where the envelopes containing the words
                 “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION
                 REQUESTED” where the underlying debts were originally owed to
                 Synchrony Bank, and the enclosed letters identified “Pre-
                 Approved”, “discount” payment options with identified “Offer
                 Expiration date.”

          WHEREFORE, Plaintiff AMY MORGAN respectfully requests that this Honorable

 Court:

             a. declare that the Pre-Approved Offer Letter and the Attention
                Envelope violate Section 1692e(10) of the FDCPA;
             b. enjoin Defendant MCM from using the Attention Envelope and the
                Pre-Approved Offer Letter in future collection activities;
             c. award Plaintiff statutory damages of $1,000;

             d. award class members actual damages if they paid their subject debt
                after receiving a Pre-Approved Offer Letter in an Attention Envelope;
             e. award class members maximum statutory damages; and
             f. award Plaintiff costs and reasonable attorney fees as provided
                under 15 U.S.C. §1692k.
 Count VIII      The Attention Requested Envelope and the Pre-Approved Offer
                 Letter Violate §1692f of the FDCPA

          139.   Plaintiff realleges the above paragraphs as though fully set forth herein.

          140.   Section 1692f states “debt collector may not use unfair or unconscionable

 means to collect or attempt to collect any debt.”

          141.   When used together, the Attention Requested Envelope and the Pre-

 Approved Offer Letter violate Section 1692f of the FDCPA.

          142.   By formatting the Attention Requested Envelope to denote that a time-

 sensitive document was enclosed, MCM created a false sense of urgency in violation of

 Section 1692f because printing and formatting the Envelope in this manner constitutes

 an unfair or unconscionable means to collect or attempt to collect the Subject Debt by

 and through the Pre-Approved Offer Letter.




                                              25
Case 1:19-cv-04401-JMS-DML Document 1 Filed 10/30/19 Page 26 of 30 PageID #: 26



          143.   MCM’s use of the Attention Requested Envelope and the Pre-Approved

 Offer Letter violates Section 1692f of the FDCPA.

          144.   By formatting the Attention Envelope to denote that a time-sensitive

 document was enclosed, MCM engaged in an unfair or unconscionable means to collect

 or attempt to collect the Subject Debt by falsely depicting the “character” or “legal

 status” of the Subject Debt as being time-sensitive when that is not the case.

          145.   It is not clear to unsophisticated consumers whether there is anything

 truly time-sensitive on the face of the Pre-Approved Offer Letter.

          146.   MCM’s use of the phrase “ATTENTION REQUESTED” in combination with

 the contents of the Pre-Approved Offer Letter, could and did create a false sense of

 urgency for unsophisticated consumers.

          147.   In particular, MCM’s use of the phrase “ATTENTION REQUESTED” and

 the use of the words “Offer Expiration date” in the Pre-Approved Offer Letter, could and

 did create a false sense of urgency for unsophisticated consumers.

          148.   Because it is MCM’s practice to issue date sensitive “pre-approved”

 settlement offers to Consumers, the Attention Requested Envelope’s use of the words

 “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION REQUESTED” violates

 Section 1692f by creating a false sense of urgency for unsophisticated consumers.

          149.   The proposed class members who are defined as follows

                 All persons with mailing addresses within this District who were
                 mailed collection letters where the envelopes containing the words
                 “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION
                 REQUESTED” where the underlying debts were originally owed to
                 Synchrony Bank, and the enclosed letters identified “Pre-
                 Approved”, “discount” payment options with identified “Offer
                 Expiration date.”

          WHEREFORE, Plaintiff AMY MORGAN respectfully requests that this Honorable

 Court:


                                             26
Case 1:19-cv-04401-JMS-DML Document 1 Filed 10/30/19 Page 27 of 30 PageID #: 27



            a. declare that the Pre-Approved Offer Letter and the Attention
               Envelope violate Section 1692f of the FDCPA;
            b. enjoin Defendant MCM from using the Attention Envelope and the
               Pre-Approved Offer Letter in future collection activities;
            c. award Plaintiff statutory damages of $1,000;

            d. award class members actual damages if they paid their subject
               debts after receiving a Pre-Approved Offer Letter in an Attention
               Envelope;
            e. award class members maximum statutory damages; and
            f. award Plaintiff costs and reasonable attorney fees as provided
               under 15 U.S.C. §1692k.

 Count IX        Violations of the FDCPA Based Upon the Misreported Mailing Date of
                 Collection Letter Enclosed Within the Attention Requested Envelope

       150.      Plaintiff realleges the above paragraphs as though fully set forth herein.

       151.      As alleged above, the Envelope’s use of the words “IMPORTANT

 INFORMATION ENCLOSED” and “ATTENTION REQUESTED” is intended to create, and

 does create, a false sense of urgency for unsophisticated consumers, read in conjunction

 the phrase “Offer Expiration date.”

       152.      Section 1692e of the FDCPA states that “[a] debt collector may not use any

 false, deceptive, or misleading representation or means in connection with the collection

 of any debt.”

       153.      Section1692f generally prohibits a debt collector from using “unfair or

 unconscionable means to collect or attempt to collect any debt.”

       154.      MCM’s practice of mailing collection letters like the Pre-Approved Offer

 Letter weeks after the printed mailing dates results in a shortened response time and

 constitutes a “false, deceptive, or misleading representation or means in connection with

 the collection of any debt” as well as an “unfair or unconscionable means to collect or

 attempt to collect any debt.”




                                              27
Case 1:19-cv-04401-JMS-DML Document 1 Filed 10/30/19 Page 28 of 30 PageID #: 28



        155.   MCM’s practice of mailing Pre-Approved Offer Letters weeks after the

 printed mailing dates results in a shortened response time and a manufactured sense

 of urgency, and therefore constitutes a “false, deceptive, or misleading representation

 or means in connection with the collection of any debt” in violation of Section 1692e of

 the FDCPA.

        156.   MCM’s practice of mailing Pre-Approved Offer Letters weeks after the

 printed mailing dates results in a shortened response time and a manufactured sense

 of urgency with regard to the “character” and/or “legal status” of the underlying debts,

 and in particular in relation to a debtor’s so-called “options” relative to resolving the

 subject debts in violation of Section 1692e(2)(A) of the FDCPA.

        157.   MCM’s practice of mailing collection letters like the Pre-Approved Offer

 Letters weeks after the printed mailing dates results in a shortened response time and

 a manufactured sense of urgency and thus constitutes the use of a “false representation

 or deceptive means to collect or attempt to collect” a debt in violation of 1692e(10) of the

 FDCPA.

        158.   Mailing out form collection letters more than a week after the purported

 mailing date under the above circumstances would have a material impact on a

 consumer reviewing the offer identified in the letter.

        159.   A shortened response time, artificially created by MCM, put pressure on

 Plaintiff and others similarly situated and thus constitutes a “false, deceptive, or

 misleading representation or means in connection with the collection of any debt” as

 well as an “unfair or unconscionable means to collect or attempt to collect any debt.”

        160.   On information and belief, at least 40 persons with addresses within this

 District received an identical Envelope and similarly Pre-Approved Offer Letter within

 one year of the filing of this lawsuit where the Letter was not mailed out on the date


                                             28
Case 1:19-cv-04401-JMS-DML Document 1 Filed 10/30/19 Page 29 of 30 PageID #: 29



 listed on the letter and where the Letters were mailed out more than one week after the

 purported mailing date.

          161.   The proposed class members who are defined as follows

                 All persons with mailing addresses in this District who, within one
                 year of the filing of this lawsuit, were mailed a letter similar to the
                 Pre-Approved Letter that was sent to Plaintiff where the original
                 creditor was listed as Synchrony Bank, where the envelopes used
                 to send the letters said “ATTENTION REQUESTED,” and Midland’s
                 records show that the letters were mailed one to two weeks after the
                 date printed on the letters.

          WHEREFORE, Plaintiff AMY MORGAN respectfully requests that this Honorable

 Court:

             a. declare that MCM’s practice of mailing collection letters over a
                week after the letter’s stated mailing date violates Sections 1692e,
                1692e(2)(A), 1692e(10) and 1692f of the FDCPA;

             b. enjoin MCM from violating the FDCPA in this manner in the
                future;

             c. award Plaintiff statutory damages of $1,000;

             d. award class members actual damages if they paid their subject
                debts after receiving a collection letter in an Attention Envelope;

             e. award class members maximum statutory damages; and

             f. award Plaintiff costs and reasonable attorney fees as provided
                under 15 U.S.C. §1692k.




                                               29
Case 1:19-cv-04401-JMS-DML Document 1 Filed 10/30/19 Page 30 of 30 PageID #: 30



 Plaintiff demands a jury trial                             DATED: October 30, 2019

 Respectfully submitted, on behalf of

 Plaintiff AMY MORGAN individually
 and on behalf of all others similarly situated,

 /s/ James C. Vlahakis
 James C. Vlahakis
 SULAIMAN LAW GROUP, LTD.
 2500 South Highland Avenue, Suite 200
 Lombard, Illinois 60148
 (630) 581-5456 telephone
 jvlahakis@sulaimanlaw.com




                                             30
